Citation Nr: 1117733	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-47 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for epigastric hernia.

2.  Entitlement to an initial compensable rating for the service-connected epigastric hernia for the period between November 17, 2000, and June 14, 2001.

3.  Entitlement to an increased rating for the service-connected epigastric hernia, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals (BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for the service-connected epigastric hernia, currently evaluated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appeal as to the issue of whether an earlier effective date is warranted for the service-connected epigastric hernia was finally decided by way of the September 2009 Board Decision.

2.  The Veteran's service-connected hernia is shown in the medical evidence, since the time of the initial grant of service connection, to be manifested by a football shaped protrustion that is tender and painful despite the wearing of a supportive device, thus indicating that it most closely approximates a large hernia that is not well supported by a belt under ordinary conditions.


CONCLUSIONS OF LAW

1.  The September 2009 Board decision on the issue of whether an earlier effective date is warranted for the service-connected epigastric hernia is final, and the issue is, therefore, no longer within the Board's jurisdiction.  38 C.F.R. § 20.1100 (2010).  

2.  The criteria for an initial 40 percent rating for the service-connected epigastric hernia, for the period between November 17, 2000, and June 14, 2001, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code (DC) 7339 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The Veteran was initially granted service connection by way of the April 2002 rating decision, which awarded a 40 percent rating, effective June 14, 2001.  He subsequently perfected an appeal related to the effective date assigned.  By way of a September 2009 decision, the Board granted an effective date of November 17, 2000.  The Board decision is final.  38 C.F.R. § 20.1100 (2010).  Although the Veteran continued to discuss whether the presently assigned effective date is proper, the September 2009 Board decision on that issue is final and, therefore, no longer within the Board's jurisdiction.  Despite the RO's development of the claim as though it was newly under appeal, and the certification of the issue to the Board, the earlier effective date issue was already decided and the issue must, therefore, be dismissed for lack of jurisdiction.  



Initial Rating

Duties to Notify and Assist 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and his October 2001 VA examination report have been associated with the claims folder.  The Veteran has not notified VA of any additional available relevant records with regard to the claim decided, below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

The Veteran was also afforded a Regional Office hearing in February 2010 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO discussed with the Veteran facts relating to the elements of the pending claim that were lacking to substantiate the Veteran's claims for benefits.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including names and addresses of treatment providers.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran was initially granted service connection for his epigastric hernia by way of the April 2002 rating decision, which assigned a 40 percent rating, effective June 14, 2001.  The Veteran appealed the effective date and in September 2009, the Board granted the appeal and assigned a November 17, 2000, effective date for service connection.  The September 2009 rating decision effectuating the Board's grant assigned a noncompensable rating for the period between November 17, 2000, and June 14, 2001.  The Veteran perfected an appeal as to that initial noncompensable rating.  Also, in April 2007, the Veteran raised the claim as to whether an increased rating is warranted for the service-connected hernia.  The issue of whether a rating in excess of 40 percent is warranted from April 2007 forward is discussed in the remand, below.   This decision pertains only to the initial noncompensable rating assigned for the period between November 17, 2000, and June 14, 2001.

The Veteran's epigastric hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339.  Thus, his hernia is rated by analogy to the postoperative ventral hernia.  Diagnostic Code 7339 (ventral hernia) provides a 20 percent rating for a small, postoperative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt; a 40 percent rating is assigned for a large, postoperative ventral hernia that is not well supported by a belt under ordinary circumstances; and a 100 percent rating is assigned for a massive, postoperative ventral hernia that is persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

The records pertaining to the period under review are sparse.  November 2000 outpatient records show ventral hernia noted in the Veteran's history, but there is no indication of the particulars of treatment for symptoms related to the hernia in the records.  The Veteran was afforded a VA examination in October 2001.  Although this examination is after the relevant time period, the Board examined the report in an effort to establish a clearer picture of what the severity of the Veteran's disability may have been up to June 2001, when the 40 percent rating is effective.  The entire body of evidence was reviewed, in fact, dating back to service, in order to establish a picture of the severity of the Veteran's disability during this brief time period.  In October 2001, the Veteran's disability was described as being manifested by "mid-abdominal pain, nausea usually after lunch and dinner, no vomiting, and excessive flatulence."  He had no dysphagia, and no history of hematemesis or melena.  Physical examination revealed that he was wearing an "abdominal/back support" and that during increased abdominal pressure, produced by forward flexion of the neck while he was supine on the examination table, there was a football-like protrusion of the upper mid abdomen.  It was noted as non-tender, although the Veteran reported tenderness on mild to moderate palpation 3 inches above the umbilicus.  There is no other relevant evidence in the claims folder pertaining to the relevant time period.  The records many years prior to the effective date of service connection, however, show a consistent picture of the disability.  As such, the Board finds that the severity of the hernia was consistent throughout, so the 40 percent rating assigned as of June 2001 should be extended back to the date of service connection.

Although the particular symptoms experienced by the Veteran are not specified in the rating criteria, the Board finds that those shown in the record more closely approximate those required for a 40 percent rating throughout the claims folder, including back to the date of service connection.  The Board finds no reason to believe that a dramatic shift in the severity of the disability occurred in June 2001, but rather finds that the Veteran's football sized hernia that is painful and tender, despite his wearing of a supportive belt, is indicative of a large hernia, not well supported by a belt under ordinary conditions, thus warranting a 40 percent rating throughout the course of the appeal.  There is, however, no evidence to suggest that at any time the hernia would be described as massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Thus, the higher 100 percent rating is not warranted.  A 40 percent rating should be assigned for the time period under appeal, between November 17, 2000, and June 14, 2001.  

Finally, the Board recognizes that there is no indication, during the brief period of time under consideration here, that Veteran's hernia disability warranted referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's hernia and are therefore adequate to evaluate the disability at issue.  Referral for consideration of the extraschedular rating is not warranted.  






ORDER

The issue of entitlement to an earlier effective date for service connection for epigastric hernia is dismissed.

Subject to the law and regulations governing payment of monetary benefits, a 40 percent evaluation is granted for epigastric hernia for the period between November 17, 2000, and June 14, 2001.


REMAND

The Veteran filed a claim for an increased rating for his service-connected epigastric hernia in April 2007.  In his claim, he reported that his condition had worsened, and that he is treated at the VA Medical Center in West Palm Beach, Florida.  A review of the claims folder reveals that the RO performed essentially no evidential development of this claim.  There are no VA medical records in the claims folder, despite the Veteran's report of VA treatment.  Under 
38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining these relevant healthcare records.  Thus, this matter must be remanded.

Also, the Board observes that the most recent VA examination in this case was more ten years ago, in April 2001.  Further, in an April 2007 statement, Dr. Richard Bregman reported that the Veteran's hernia had worsened.  In light of the worsening of the Veteran's service-connected disability and given that he was not afforded a VA examination since filing his claim for a higher rating, the Board has no discretion and must remand this case to afford the Veteran a contemporaneous VA examination to determine the nature, extent and severity of his service-connected disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all relevant VA treatment records are associated with the claims folder, including but not limited to the records of the Veteran's treatment for his service-connected disability at the VAMC in West Palm Beach, Florida.

2.  After associating all pertinent treatment records with the claims folder, afford the Veteran a VA examination to determine the current severity of his epigastric hernia.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.   A complete rationale for any conclusions should be set forth in a legible report.

3.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


